Citation Nr: 1527935	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-33 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for a cardiovascular disability. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant and S. W.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant served in United States Army Reserves (USAR) from November 17, 1980 to February 2, 2003 with a period of active duty for training (ACDUTRA) from February to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO, in part, denied service connection for a heart disability, residuals of a low back injury and hypertension.  The Appellant appealed this rating action to the Board. 

In March 2014, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge conducted via the above RO.  A copy of the hearing transcript is of record.  At the close of the hearing, the undersigned left the record open for 60 days to allow the Appellant to submit additional evidence.  In July 2014, the Board received additional evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  A remand is required, however, for the reasons outlined below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Although the Board regrets any further delay in adjudicating the claims, it finds that additional substantive development is necessary in order to ensure that the Appellant's record is complete prior to any further appellate review.  Specifically, the Board finds that a remand is necessary to have the RO verify the types of the Appellant's service in the USAR, such as active duty, ACDUTRA and inactive duty for training (INACDUTRA) from 1980 to 2003; obtain outstanding records from various military hospitals; and schedule the Appellant for VA examinations to determine the etiology of any currently diagnosed cardiovascular and low back disability and hypertension.   Accordingly, further appellate consideration will be deferred and the claims will be remanded to the AOJ for action, as described below.

(i) Verification of Service Dates

The Appellant's DD 214 reflects that he had service in the USAR from February 26, 1981 to June 18, 1981.  The Appellant maintains, both in written statements and in testimony before the undersigned, that he served on active duty for training (ACDUTRA) in the USAR from November 1980 to February 2003.  The RO has not verified the Appellant's periods of USAR service from 1980 to 2003, to include periods of active duty,  ACDUTRA and INACDUTRA.  Instead, the RO requested that the Appellant provide any information as to his qualifying active and inactive service in the USAR in an August 2009 letter.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The RO has not verified the Appellant's periods of active duty, ACDUTRA or INACDUTRA, nor has it provided any written documentation as to any efforts it made to obtain such evidence.  Thus, a remand is necessary to have the RO accomplish this action. 

(ii) Outstanding Service Personnel and Treatment Records-

The record contains some service treatment records and personnel records from the Appellant's longstanding USAR service.  The Appellant's personnel records show that he was assigned to Company B, 926th Engineering Battalion, Birmingham, Alabama on November 17, 1980 and was transferred to the USAR Control Group (REINF) (W4MOAA) on July 26, 2001.   He retired on February 2, 2003.  Aside from a few service treatment records, the contents of which are described in more detail below, VA reported that all efforts to secure the Appellant's service treatment record from his USAR service had been exhausted and that further efforts to obtain them were futile.  (See VA Memorandum to the file, issued in August 2009).  The Appellant also provided VA with a list of Army hospitals from which he received treatment for his cardiovascular and low back disabilities.  (See Appellant's list of service hospitals, received by the RO in mid-February 2009).  While available service records include some of those referenced by the appellant in his February 2009 statement, others, such as those from the Punta Pacifica Hospital in Panama City, Panama, are absent.  The Board notes that the RO did not directly contact the Army Reserve Personnel Center (ARPERCEN), the Alabama Adjutant General, and/or the National Archives and Records Administration (NARA) to obtain any additional service treatment records from the Appellant's USAR service, to include in-patient records from the Punta Pacifica Hospital in Panama City, Panama, from which the Appellant has claimed to have received treatment for his cardiovascular and low back disabilities in 1985, as well as any further personnel records (e.g., line of duty determinations).  (See Appellant's list of Army service hospitals, received by the RO in mid-February 2009).  This must also be accomplished on remand. 

(iii) VA examinations

The Appellant seeks service connection for a cardiovascular disability, residuals of a low back injury and hypertension.  He contends that these disabilities had their onset while assigned to the 926th Engineering Battalion, Company B in the USAR from 1980 to 2003, and that they have continued since that time.  The Appellant maintains that he received treatment on several occasions for back pain during his USAR service.  He avers that while stationed in Panama, he was hospitalized for high blood pressure at the Punta Pacifica Hospital in Panama City, Panama.  He maintains that his hypertension progressed into his current cardiovascular disability.  (See Appellant's August 2008 typographed statement to VA; VA Form 119, Report of Contact, dated in July 2009; and Appellant's attorney's March 2014 written argument to VA, uploaded to the Appellant's Veteran's Benefits Management System (VBMS) electronic record on February 24, 2015)).  

Available service treatment records from the Appellant's period of USAR service include a September 1980 service enlistment examination report reflecting that all of his systems were evaluated as normal.  On an accompanying Report of Medical History, the Appellant denied having had shortness of breath, pain or pressure in the chest; heart trouble; palpitation or pounding heart; high or low blood pressure; and, recurrent back pain.   On May 22, 1981, he complained of having had chills, cough, chest pains, and feeling weak.  He was admitted to the hospital.  (The Board notes that corresponding hospital reports are not of record).  A July 1984 USAR examination report reflects that the Appellant's cardiovascular system and spine were evaluated as "normal."  The Appellant's blood pressure while sitting was 144/92.  In the Notes section of the report, the examining clinician indicated that the Appellant's blood pressure was 144/90.  On August 9, 1989, the Appellant complained of a hurt back for the previous three (3) days when seen at the Acute Medical Care Clinic.  

On August 10, 1989, the Appellant returned to the clinic and complained of having had back pain for the previous five (5) days.  He related that he had fallen the previous day.  An examination of his low back was positive for pain upon pressure.  There was no evidence of any spasms.  On August 14, 1989, the Appellant complained of decreased back pain for the previous two (2) years.  He indicated that he had been diagnosed by a civilian physician as having a swollen disc in the lumbar region of his spine.  The examining clinician noted that the Appellant had been prescribed medication.  The examining clinician entered assessments of probably swollen disc per civilian physician and probable urinary tract infection.  The Appellant was instructed not to run, perform sit-ups or engage in any jumping for the following three (3) days.  DA Form 2173, Statement of Medical Examination and Duty Status, dated November 21, 1993, reflects that the Appellant had injured his back while taking an Army Physical Fitness Test (APFT) during INACDUTRA.  It was noted that he was admitted to  "BNC P" hospital.  The injury was noted to have been incurred in the line of duty, and a formal line of duty investigation was required.  VA Form 689, Individual Sick Slip, dated November 11, 1997, reflects that the Appellant was seen for low back pain. 

On February 18, 1998, the Appellant complained of having had recurring low back pain for the previous three (3) to four (4) days from lifting.  An assessment of mechanical low back was entered.  A private medical record, dated April 23, 1998, prepared by C. B., M. D., reflects that he had followed the Appellant for medical care.  Dr. C. B., indicated that the Appellant had been recently (then) hospitalized for a "heart condition," and that he would be unable to participate in National Guard camp in the upcoming summer.  In a report, dated May 18, 1998, Dr. C. B. reported that the Appellant was not to perform heavy lifting (i.e., in excess of 50 pounds) or engage in any running for the following three (3) months.  He was to be re-evaluated to see if he would be able to return to usual activity.  (See reports, prepared by C. B., M. D., dated April 23 and May 18, 1998).  

Given the in-service findings of low back pain and elevated blood pressure readings, the Appellant's reports of a continuity of low back and cardiovascular symptoms ever since his USAR service, a March 2014 statement, prepared by the Appellant's service comrade, D. B. Jr, reflecting that the Appellant had had back problems ever since his USAR service, and post-service diagnoses of nonischemic cardiomyopathy and hypertension (See August 2013 report, prepared by Cardiology PC CDEF), the duty to provide an examination is triggered. 38 U.S.C.A. § 5103A(d) (West 2014).  Thus, the Board finds that the Appellant should be scheduled for VA examinations to determine whether there is any current cardiovascular disability, to include hypertension, and residuals of a low back injury that are related to a qualifying period of USAR service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to confirm the exact dates and status of the Appellant's service with the USAR to include specific periods of active duty, ACDUTRA, INACDUTRA, or other service.  A list of the drill days of the Appellant's unit for the months of May 1981, August 1989, November 1993, November 1997 and February 1998 should be ascertained, if possible.  (In this regard, a statement showing only retirement points will not suffice.).  Any pay records showing dates of duty for the appellant should be sought.  If said records cannot be obtained, provide the appellant specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1) (2014). All such available records should be uploaded to the Appellant's Veterans Benefits Management System (VBMS) and associated with the appellant's claims file.

2.  Request from the ARPERCEN, the Alabama Adjutant General, NARA and any other appropriate source additional service treatment records and/or service personnel records regarding the Appellant's service in the United States Army Reserves from November 17, 1980 to February 2, 2003.  The Appellant was assigned to Company B, 926th Engineering Battalion, Birmingham, Alabama on November 17, 1980, and was transferred to USAR Control Group (REINF) (W4MOAA) on July 26, 2001.  The request should include any line-of-duty determination that may have been made as a result of the Appellant having injured his back on November 21, 1993 during a period of INACDUTRA. 

A request for records should be made to the Punta Pacifica Hospital-Panama City, Panama, Boulevard, for records of treatment in 1985 for hypertension and congestive heart failure.  If no further service treatment and personnel records from the Appellant's periods of service in the USAR service are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the Appellant's VBMS file. 

3.  After any additional evidence obtained pursuant to the directives in paragraphs one (1) through two (2) has been associated with the record, arrange for the Appellant to undergo VA examinations to determine whether he has a current cardiovascular disability, to include hypertension, and residuals of a low back injury that are related to a disease or injury during qualifying service.  The claims files including a copy of this Remand and the Appellant's VBMS electronic record must be made available to, and be reviewed by, the examiner.

Each examiner must provide an opinion as it relates to his or her respective disability (i.e., cardiovascular disability, to include hypertension and residuals of a low back injury) as to whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disability, to include  hypertension and low back disability:  (i) began during active service, to include any verified period of active duty or ACDTURA; (ii) is related to any incident of service, including any verified period of active duty or ACDUTRA; or (iii) is related to an injury incurred during a period of INACDUTRA. 

The examiners should specifically comment on the following service treatment records as it relates to their respective disability(ies):  (i) Appellant's complaints of chest pain on May 22, 1981; (ii) July 1984 USAR examination report containing elevated blood pressure reading of 144/92 while sitting and 144/90 in the "Notes" section of the report ; (iii) complaints of a "hurt" back and back pain on August 9-10, 1989; (iv) August 14, 1989 entry, wherein the Appellant indicated that a civilian physician had diagnosed him as having a swollen disc in the lumbar region of his spine; (v) DA Form 2173, Statement of Medical Examination and Duty Status, dated November 21, 1993, reflecting that the Appellant had injured his back while taking an APFT during INACDUTRA; (vi) VA Form 689, Individual Sick Slip, dated November 11, 1997, reflecting that the Appellant was seen for low back pain; (vii) February 18, 1998 report containing an assessment of mechanical low back pain; and, (viii) April 23, 1998 report, prepared by C. B., M. D., wherein he indicated that the Appellant has been recently (then) hospitalized for a "heart condition," and would be unable to participate in National Guard camp in the upcoming summer.

The examiners are advised that the Appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment in the Appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiners are unable to provide their respective opinion(s) without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiners must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, and other evidence in the record.

4.  Readjudicate the claims, considering all evidence of record.  If any benefit remains denied, the Appellant and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Appellants' Appeals or by the United States Court of Appeals for Appellants Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Appellants' Appeals is appealable to the United States Court of Appeals for Appellants Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

